DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 11/06/2021, claims 37-38 were amended. Currently, claims 19-20, 28-29, 33-35 and 37-40 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Examiner is not able to ascertain the recitation of “, being a folded edge,” in claim 37, as to what edge is “being a folded edge”.  In this case, the applicant interpreted the “one edge” being the folded edge.  The applicant is asked to clearly recite “the least one edge being a folded edge”.  Same deficiency applies to claim 38. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzeo et al. (US 20160209441 A-WIPO WO 2013/063445 published 05/02/2013.)
Regarding claim 38, Mazzeo teaches object with a three-dimensional shape made of a folded sheet so as to form at least one face, at least one corner and/or at least one edge, (Fig.8A-9B shows the cube.  Paras 28-29)
the object comprising: electrically conductive traces printed on the sheet; (Fig.8A-9B. Para 29)
and at least one functional area printed on one of the at least one face, adjacent to one of the at least one edge, or adjacent to one of the at least one corner, the at least one functional area being electrically connected to the conductive traces and forming at least one control for a touch input, for a display output, and/or for sensing a change of shape of the object. (Fig.8A-9B. Para 28-29.)


Regarding claim 39, Mazzeo already teaches object according to claim 38, 	and Mazzeo further teaches wherein, the object comprises at least one movable part on at least one of the sides of the edge with the capacitive sensing control. (Fig.8A-9B. shows the it is the wall that is foldable)

Regarding claim 40, Mazzeo already teaches object according to claim 39, 	and Mazzeo further teaches wherein the movable part of the object forms a lid, a cover, a wall or a bellow of the object. (Fig.8A-9B. shows the it is the wall that is foldable)
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzeo et al. (US 20160209441 A-WIPO WO 2013/063445 published 05/02/2013), in view of Enoki (US 20120032916 A1), further in view of Zadesky et al. (US 20060250377 A1).
Regarding claim 19, Mazzeo teaches object with a three-dimensional shape made of a folded sheet so as to form at least one face, at least one corner and/or at least one edge, (Fig.8A-9B shows the cube.  Paras 28-29).
the object comprising: electrically conductive traces printed on the sheet; (Fig.8A-9B. Para 29)

However Mazzeo does not teach (i) wherein the at least one functional area comprises at least three electrodes, each electrode being on a triangular face portion of the at least one face, and adjacent to each other and distributed around one of the at least one corner, the corner being formed by an intersection of at least three of the at least one edge, the electrodes being distributed between the edges around the corner. 	(ii) the configuration forming a rotary touch control.
However, regarding to the aforementioned feature (i)
However Enoki teaches wherein the at least one functional area comprises at least three electrodes, each electrode being on a triangular face portion of the at least one face, and adjacent to each other and distributed around one of the at least one corner, the corner being formed by an intersection of at least three of the at least one edge, the electrodes being distributed between the edges around the corner. (Para 116-121. 152. Figs 2-4, 9 shows electrode being distributed on all the surfaces which means electrodes on the each triangular surfaces touch structure configurations as shown in second row of Fig. 4)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Mazzeo with Enoki to teach wherein the at least one functional area comprises at least three electrodes, each electrode being on a triangular 
regarding to the aforementioned feature (ii),
However Zadesky teaches forming a rotary touch control. (Para 75)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Mazzeo and Enoki with Zadesky to teach wherein the electrodes distributed around the corner form a rotary touch control to produce the predictable result of performing different gestures on the touch pad which would further enhance the functionality of the device.

Regarding claim 20, Mazzeo, Enoki and Zadesky already teach object according to claim 19, 	
and Enoki further teaches wherein at least one of the at least one functional area forms a capacitive electrode. (Para 116-121. 152.)

Regarding claim 33, Mazzeo, Enoki and Zadesky already teach object according to claim 19, 	
and Mazzeo further teaches wherein the sheet is made of paper with an inner side and an outer side, the conductive traces and the at least one functional area are printed on an inner side. (Fig. 3A-, 4A,.8A-9B. Para 23, 28-29)

Regarding 37, please refer to the rejection for claim 19 as Zadesky already teaches slider control (Para 75) and Enoki teaches that the electrode are aligned which means they extend equally across the folded edges. (Fig. 9 shows the electrodes being aligned and Fig. 4 of Enoki and Fig. 8A-8D of Mazzeo show the folded edges.) 

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzeo et al. (US 20160209441 A-WIPO WO 2013/063445 published 05/02/2013), in view of Enoki (US 20120032916 A1), in view of Zadesky et al. (US 20060250377 A1), further in view of Berget al. (US 20170003792 A1)
Regarding claim 28, Mazzeo, Enoki and Zadesky already teach object according to claim 19, 		
However Mazzeo, Enoki and Zadesky do no teach wherein the at least three electrodes adjacent to each other are distant from each other adjacently by less than 5 mm. 
However Enoki teaches electrodes adjacent to each other are distant from each other adjacently by less than 5 mm. (Para 67)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Mazzeo, Enoki and Zadesky with Berget to the produce the predictable result of touch detection with the exemplary electrode pitch as taught by Berget.

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzeo et al. (US 20160209441 A-WIPO WO 2013/063445 published 05/02/2013), in view of Enoki (US 20120032916 A1), in view of Zadesky et al. (US 20060250377 A1), further in view of Morales (US 20080309589 A1)
Regarding claim 29, Mazzeo, Enoki and Zadesky already teaches object according to claim 19, 	
However Mazzeo, Enoki and Zadesky do not teach wherein at least one of the at least one functional area forms an electrically luminescent area. 
However Morales teaches wherein at least one of the at least one functional area forms an electrically luminescent area. (Para 33 and 49)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Mazzeo, Enoki and Zadesky with Morales to teach wherein at least one of the at least one functional area forms an electrically luminescent area so the button number may be better illuminated even when it is used in dark environment.

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzeo et al. (US 20160209441 A-WIPO WO 2013/063445 published 05/02/2013), in view of Enoki (US 20120032916 A1), in view of Zadesky et al. (US 20060250377 A1), further in view of Stone (US 20170237430 A1, GB 1418443.6 published 08/19/2015 or PCT/GB15/53059 filed 10/15/2015)
Regarding claim 34, Mazzeo, Enoki and Zadesky already teach object according to claim 19, 	

However Mazzeo, Enoki and Zadesky do not teach said microcontroller being preferably arranged on the inner side of the sheet.
However Stone teaches said microcontroller being preferably arranged on the inner side of the sheet. (Fig. 5, Para 84)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Mazzeo, Enoki and Zadesky with Stone to teach said microcontroller being preferably arranged on the inner side of the sheet in order to produce the predictable result of touch detection with processing done by a microcontroller by integrated the microcontroller within the touch device.

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzeo et al. (US 20160209441 A-WIPO WO 2013/063445 published 05/02/2013), further in view of Bell (US 20030080179 A1), further in view Bidville (US 6084574 A)
Regarding claim 35, Mazzeo teaches Method for manufacturing an object with a three-dimensional shape made of a folded sheet so as to form at least one face, at least one corner and/or at least one edge, the method comprising the following steps: providing a three-dimensional model of the object in a memory element of a
computing device: (Para 28-29. Figs. 8A-9B. Para 167-168)
selecting at least one region on the three-dimensional model for inclusion of an electronic control; (Para 28-29)

generating a layout for the at least one functional area and conductive traces by
identifying, using computer means, at least one location on the two-dimensional folding
pattern which corresponds to the at least one region specified on the three-dimensional
model, wherein when the at least one location is on two edges of the two-dimensional
pattern, that are adjacent when folded, (Para 28-29)
providing the sheet; (Para 28-29)
printing a two-dimensional pattern of the object and the layout on the sheet; (Para 28-29)
cutting the two-dimensional pattern out of the sheet; (Para 28-29)
folding the two-dimensional pattern so as to form the three-dimensional object with the at least one control. (Para 28-29)
However Mazzeo does not teach (i) wherein when the at least one location is on two edges of the two-dimensional pattern, that are adjacent when folded, generating two gluing flaps at said two edges in the two-dimensional pattern and providing in the layout conductive traces on said gluing flaps.
(ii) realize an electrically conductive connection between the conductive traces on the gluing flaps.
However, Bell teach use of gluing flaps. (Para 66)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Mazzeo with Bell to teach wherein when  that are adjacent when folded, generating two gluing flaps at said two edges in the two-dimensional pattern and providing in the layout conductive traces on said gluing flaps in order to produce the predictable result of folding the cube in place by adopting the gluing flap as taught by Bell as well relocating the traces onto the flap which involves only relocation of parts.
However, regarding to the aforementioned feature (ii),
Bidville teaches matching up traces on two separate area for connection. (Col 31, lines 23-39).
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Mazzeo and Bell with Bidville to teach realize an electrically conductive connection between the conductive traces on the gluing flaps in order to produce the predictable result of using the traces on the gluing flaps for circuit connection.

Response to Arguments
Applicant's arguments filed 11/06/2021 have been fully considered but they are not persuasive. 
On pages 7-8, applicant alleged that “To Claim 38, the rejection refers to Figures 8A to 9B, [0028]-[0029] of Mazzeo for the first three clauses and to Figures 2A-2C and [0078]-[0080] for the last clause. The last clause requires however that at least one functional area comprises at least two electrodes adjacent to each other on either sides of one of the at least one edge so as to form a capacitive sensing control of a relative 
Still to Claim 38, sections 10 and 11 of the office action is a response to Applicant's previous arguments, i.e. that the teaching of Figures 2A-2C and the teaching of Figures 8A-9B are distinct to such an extent that a skilled artisan would not envisage to apply the touch sensor design of Figures 2A-2C being based on Mechanical Compliance to the touch sensor design of Figures 8A-9B. The Examiner's response to that is that the claim limitation does not exclude mechanical compliance type and furthermore that the electrical property of the capacitor would change due to touch whether there is an occurrence mechanical compliance. 
The Applicants respectfully submit that with regard to the question as to whether the combination of a sensor according to Figures 2A-2C with the 3D touch pad of Figures 8A-9B would be disclosed in Mazzeo, what current Claim 38 excludes or not is  not relevant. Also, the argument that "the electrical property of the capacitor would change due to touch whether there is an occurrence mechanical compliance" is not quite comprehensible. The Applicants submit that the sensor in Figures 2A-2C and the sensor in Figures 8A-9B are distinct and not disclosed in combination. 
To the Applicant's argument that the previous feature analysis in the rejection of Claim 38 failed to identify the claimed edge and the claimed two electrodes adjacent to each other on either sides of the edge, the Examiner's response consists only in mentioning that Figures 2A-2C and [0078]-[0080] clearly show that there are two 
In summary, the Applicants submit that Mazzeo fails to anticipate previous Claim 38, essentially because there is no indication in Mazzeo that the capacitive sensor of Figures 2A-2C based in mechanical compliance can be applied to the 3D capacitive sensor of Figures 8A-9B based on capacitive coupling. In addition, the capacitive sensor of Figures 2A-2C fails to show an edge formed by the folded sheet, as defined in the 1st clause of Claim 38 ("Object with a three-dimensional shape made of a folded sheet so as to form at least one face, at least one corner and/or at least one edge..."), and fails to show two electrodes adjacent to each other on either sides of the edge as required by Claim 38. The response to Applicants' arguments is not responsive. 
Despite the above and for advancing examination, the Applicants have elected to amend Claim 38 by specifying that the at least one edge recited in the last clause is a folded edge. The sensor in Figures 2A-2C shows no folded sheet and therefore cannot show any folded edge. The sensor in Figures 8A-9B shows a folded sheet but the electrodes adjacent to each other on either sides of one of the folded edges fail to form a capacitive sensing control of a relative position between the electrodes.”
Examiner finds the argument not persuasive. In this case, Mazzeo clearly teaches the two electrode being on one side of the folded edge as shown in Figs 2A-2C, 4A, 8A-9B. Para 78-80.  Figs 2A-2C and 4A shows the arrangement and configuration of the two layer of electrode which are used in the touch pad. 
On pages 9-10, applicant alleged that “It is however considered that these limitations would be disclosed in Enoki with reference to Figures 2-4, 9 and [0116]-
Examiner finds the argument not persuasive. In this case, as shown by both Prior arts Mazzeo and Enoki, that the touch electrode are distributed throughout the surface of the touch device, which means it is obvious that the triangular surfaces of Enoki would have touch electrode distributed throughout. Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Mazzeo with Enoki to teach wherein the at least one functional area comprises at least three 
On pages 10-11, applicant alleged that “ o Claim 37, the rejection merely refers to the rejection for Claim 19 and refers to Zadesky et al. that would teach in [0075] a slider control and Enoki that would teach in Figure 9 that the electrodes are aligned meaning that they extend equally. This rejection fails to provide a feature analysis and is not quite comprehensible. 
Mazzeo fails to disclose the limitations of Claim 37 that the at least one functional area comprises at least three electrodes adjacent to each other and extending each equally on opposite sides of one of the at least one edge so as to form an edge touch slider control. 
Zadesky et al. teaches in [0075] that the touch screen 62 in Figures 7A and 7B can generate input signals as a finger touches and is moved across a surface of the touch screen, corresponding to a slider control. This teaching is however specifically in connection with a touch screen i.e. a technology that is substantially different from large electrodes as disclosed in Figures 8A-9B of Mazzeo, even if such a touch screen can be capacitive. 

 None of Mazzeo, Zadesky et al. and Enoki teaches or suggests to provide a slider control with several electrodes where each thereof extends across an edge of the object equally on opposite sides of said edge.”
Examiner finds the argument not persuasive. In this case, Examiner maintains that  the rejection for claim 19 can be applied to rejection for claim 37 as Zadesky already teaches slider control as shown in Para 75 and Enoki teaches that the electrode are aligned which means they extend equally across the folded edges since Fig. 9 of Enoki shows the electrodes being aligned as the electrodes are the same size and Fig. 4 of Enoki and Fig. 8A-8D of Mazzeo show the folded edges.  Please note that the electrode structures as taught by Mazzeo and Enoki can be used interchangeable for touch detection.
On page 12, applicant alleged that “In the rejection, it is acknowledged that Mazzeo fails to disclose the following limitations of Claim 35 (i) wherein when the at least one location is on two edges of the two-dimensional pattern, that are adjacent when folded, generating two gluing pads at said two edges in the two-dimensional pattern and providing in the layout conductive traces on said gluing flaps, and (ii) realize an electrically conductive connection between the conductive traces on the gluing flaps.
In the rejection it is stated that Bell discloses using gluing pads. It is also stated that Bidiville would disclose in column 31/lines 23-39 to match up traces on two separate area for connection. That teaching is however specifically related to a foil 2602 
Examiner finds the argument not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Bell teach use of gluing flaps as shown Para 66, and glue flaps can be applied to the 3D structure of Mazzeo in order to produce the predictable result of folding the cube in place by adopting the gluing flap as taught by Bell as well relocating the traces onto the flap which involves only relocation of parts.   And then Bidville teaches matching up traces on two separate area for connection as shown in Col 31, lines 23-39, therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Mazzeo and Bell with Bidville to teach realize an electrically conductive connection between the conductive traces on the gluing flaps in order to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/           Primary Examiner, Art Unit 2626